United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
GOVERNMENT PRINTING OFFICE,
PUBLIC DOCUMENTS DEPARTMENT,
Washington, DC, Employer
__________________________________________
Appearances:
Thomas Van Tiem, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1278
Issued: November 29, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
On May 24, 2012 appellant filed a timely appeal from a January 20, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 The appeal was docketed as No.
12-1278.
In its January 20, 2012 decision, OWCP found that appellant did not meet his burden of
proof to modify its December 7, 1979 wage-earning capacity determination. In a March 12,
2010 decision, it previously found that appellant did not meet his burden of proof to modify the
December 7, 1979 wage-earning capacity determination. OWCP determined that appellant had
not shown that there was a material change in the nature and extent of his injury-related

1

OWCP accepted that on October 24, 1973 appellant, a bookstore planner, sustained a lumbosacral strain and a
herniated disc at L5-S1 due to lifting books. He received compensation from OWCP for periods of disability and
was terminated from the employing establishment in July 1975. OWCP issued a decision on December 7, 1979
which adjusted appellant’s compensation based on its determination that he could earn wages in the constructed
position of order clerk. In his December 2009 request for modification of OWCP’s December 7, 1979 wage-earning
capacity determination, appellant claimed that OWCP’s original December 7, 1979 determination was in fact
erroneous because it had not been shown that he was physically able to perform the order clerk position or that it
was reasonably available in his commuting area.

condition, that he had been retrained or otherwise vocationally rehabilitated or that the original
determination was in fact erroneous.
In an April 14, 2011 order remanding case,2 the Board set aside OWCP’s March 12, 2010
decision as the case record submitted by OWCP was incomplete. The Board noted that the
record did not contain OWCP’s December 7, 1979 wage-earning capacity decision or documents
from an OWCP-approved vocational rehabilitation counselor or an OWCP wage-earning
capacity specialist from around the time of OWCP’s December 7, 1979 decision. The Board
indicated that the record lacked any document showing that a vocational rehabilitation counselor
or a wage-earning capacity specialist determined that appellant was vocationally and medically
capable of performing the order clerk position or that it was reasonably available in the general
labor market in his commuting area. The Board remanded the case to attempt to obtain these
documents. On remand, OWCP attempted to obtain additional documents pertaining to
appellant’s request for modification of the December 7, 1979 wage-earning capacity decision.
Additional documents were added to the record, including the December 7, 1979 decision and
other documents from that period.
In determining whether a claimant has discharged his burden of proof and is entitled to
compensation benefits, OWCP is required by statute and regulation to make findings of fact.3
OWCP procedure further specifies that a final decision of OWCP must include findings of fact
and provide clear reasoning which allows the claimant to “understand the precise defect of the
claim and the kind of evidence which would tend to overcome it.”4 These requirements are
supported by Board precedent.5
The Board finds that OWCP failed to provide adequate facts, findings and reasoning in
connection with its January 20, 2012 decision finding that appellant did not meet his burden of
proof to modify its December 7, 1979 wage-earning capacity determination. In its January 20,
2012 decision, OWCP did not provide any discussion of the documents that were added to the
case record after the remand to OWCP dictated by the Board’s April 14, 2011 order remanding
case. Moreover, it did not provide any discussion of appellant’s claim that OWCP’s
December 7, 1979 wage-earning capacity determination should be modified because the original
determination was erroneous. OWCP did not address appellant’s argument that the record did
not show that the order clerk position (serving as the basis for the wage-earning capacity
determination) had been approved by a vocational rehabilitation counselor or wage-earning
capacity specialist or that the position was reasonably available in his commuting area.
Moreover, appellant had argued that he was not medically capable of working as an order clerk
in 1979 and discussed medical evidence which he believed supported this argument. However,
OWCP did not provide any discussion of this aspect of appellant’s argument in support of his
2

Docket No. 10-1323 (issued April 14, 2011).

3

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (March 1997).

5

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

2

request for modification. Appellant had also argued that, after December 1979, he had a material
worsening of his injury-related condition which warranted modification of OWCP’s December 7,
1979 decision and he discussed numerous medical reports which he believed supported his
argument. In its January 20, 2012 decision, OWCP did discuss this argument but it only did so
in a cursory manner.6
Therefore, the case shall be remanded to OWCP for it to produce a decision with
adequate facts, findings and reasoning regarding the question of whether appellant met his
burden of proof to modify its December 7, 1979 wage-earning capacity determination. After
such development as it deems necessary, OWCP shall issue such an appropriate merit decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 20, 2012 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: November 29, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

OWCP only discussed August 16, 1990, March 31, 1994 and December 2, 2011 reports of Dr. Charles Jackson,
an attending Board-certified orthopedic surgeon.

3

